Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 6/30/2020, IDS received 2/5/2020, 2/24/2021, 6/3/2021, 11/5/2021 and 11/24/2021 have been entered.

Status of Claims
Claims 1-4, 6-13 and 15-16 are presented for examination on the merits. 

Priority
This application is a CON of 15759381 (filed 3/12/2018) PAT 10736924 which is a 371 of PCT/EP2016/071327 (filed 9/9/2016) which claims benefit of foreign application EPO 15184758.9 (filed 9/10/2015). 

Specification
CON data is missing in page 1 of the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-13 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP§2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to natural phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (product of nature). 
Regarding Step 1 (Yes), all of the claims are drawn to process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claims 1, 4 and 15, the judicial exception (JE) is a natural phenomenon. Claims direct to administering to a subject pasteurized Akkermansia muciniphila where the administering step is recited at a high level of generality such that it could practically be performed in nature: any obese subject consuming Akkermansia muciniphila. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), using pasteurized Akkermansia muciniphila which is otherwise naturally occurring doesn’t make the composition and administering step as a whole markedly different from what happens in nature. Because the step is recited at a high level of generality and fails to meaningfully limit the claim since it does not require any particular application of the recited step, according these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed method as a whole does not amounts to significantly more than the recited exception. The recited administering step is at most routine and conventional (see 102 rejection) which requires no particular application, providing no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that abstract idea/natural phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everard et al (PNAS, 2013, 110(22):9066-9071, IDS).
For Claims 1-4 and 15: the reference teaches a method comprising: administering Akkermansia muciniphila to obese mice (as the subject with a metabolic disorder/obesity, page 9070, right column, 5th paragraph, line 2++, for claims 2-3) wherein Akkermansia muciniphila is pasteurized (heat-killed, page 9071, left column, line 2++). 
For Claims 6-8, 10-13: the reference teaches daily orally (oral gavage as food/nutrition, claim 11) administering of Akkermansia muciniphila at 2.108 cells (page 9068, Fig. 2, legend, line 8++) in PBS/composition (as excipient or pharmaceutically acceptable vehicle, for claims 10 and 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 17-18 and 20-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over the Everard in view of WO 2014/075745 (IDS).
Everard et al. teach what is above as applied.
Evarard does not explicitly teach co-administering with another probiotic strain as recited in claim 9, the Akkermansia muciniphila is in a cosmetic composition as recited in claim 16. 
WO2014/075745 teaches co-administering of the Akkermansia muciniphila with another probiotic strain (page 4, line 22++), a nutritional composition (page 4, line 26++, to treat metabolic disorder such as obesity, page 7, line 17++) and a cosmetic composition (page 5, line 6++) contains Akkermansia muciniphila for promoting weight loss in a subject (page 11, line 23++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to co-administering with another probiotic in cosmetic composition to treat obesity.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of treating obesity and WO2014/075745 teaches the benefits of co-administering different probiotics in nutritional/cosmetic composition to treat obesity (page 3, line 23++). In addition, it would have been obvious to a person of ordinary skill in the art to substitute the sterile PBS composition with cosmetic composition as taught by WO2014075745 to achieve administering of Akkermansia muciniphila to treat obesity with anticipated success . 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed method and co-administering with other probiotics in cosmetic composition, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-13 of USPN10736924. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of orally administering Akkermansia muciniphila to treat metabolic disorder, therefore the method of instant application is rendered obvious of the patent.
Claims 1-4, 6-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 3, 7-9 of USPN10738089. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of orally administering Akkermansia muciniphila, while the patent directs to peptide/nucleic acid sequences isolated from Akkermansia muciniphila, therefore the method of instant application is rendered obvious of the patent.
Claims 1-4, 6-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 44-46, 48-54 and 56 of co-pending US application No. 14443829. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of orally administering Akkermansia muciniphila, while the co-pending application also uses viable cells in addition to pasteurized cells, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653